United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2535
                        ___________________________

                               Rufino John Villarreal

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Chris Bigsby, in his individual capacity; Kevin Beattie, in his individual capacity;
Michael Vance; Seward County Sheriff; Maria Hatfield; Seward County Detention
                                      Center

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                  ____________

                          Submitted: December 15, 2022
                            Filed: December 20, 2022
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       Rufino Villarreal appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. After a careful review, we conclude that the
district court did not err in granting judgment for the defendants. See Johnson v.
Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment is
reviewed de novo). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Susan M. Bazis, United States Magistrate Judge for the District
of Nebraska, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).

                                         -2-